Citation Nr: 0729241	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-35 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for residuals of 
ruptured eardrums.

2.	Entitlement to service connection for bilateral hearing 
loss.

3.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James Drysdale, Law Clerk


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from June 1963 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon that denied entitlement to service connection for 
tinnitus, bilateral hearing loss, and bilateral broken 
eardrums. 

The veteran testified during a hearing before a Decision 
Review Officer (DRO) in October 2005.  A transcript of the 
proceeding is of record.  The benefits sought remained 
denied.  The veteran requested a Board hearing, which was 
held before the undersigned Veterans Law Judge in September 
2006.  A transcript of this hearing was prepared and 
associated with the claims folder.  The veteran requested the 
record be left open to afford him an opportunity to obtain 
and submit additional medical records from his former 
employer.  Veteran's counsel subsequently wrote to the Board 
indicating no such records were available and requested the 
appeal proceed based on evidence in the claims file. 


FINDINGS OF FACT

1.  It is not shown that the veteran sustained a rupture of 
either eardrum during service that resulted in residual 
disability.  

2.  It is not shown that chronic tinnitus or defective 
hearing were present in service, manifested within one year 
following service, or that his current chronic tinnitus and 
defective hearing are of service origin.    
CONCLUSIONS OF LAW

1. 	Residuals of a rupture of either eardrum were not 
incurred in or aggravated by military service.  
Entitlement to service connection for residuals of 
ruptured ear drums is not established.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

2. 	Bilateral hearing loss or tinnitus was not incurred in 
or aggravated by military service, and may not be 
presumed to be so incurred.  Entitlement to service 
connection for bilateral hearing loss and tinnitus is 
not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

"The purpose of [section 5103(a)] and [§ 3.159(b)] is to 
require that VA provide affirmative notification to the 
claimant prior to the initial decision in the case as to the 
evidence that is needed and who shall be responsible for 
providing it."  Overton v. Nicholson, 20 Vet. App. 427, 433 
(2006), quoting Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied.

In the present case, in a December 2003 letter pursuant to 
the VCAA, the RO advised the appellant of the types of 
evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, the veteran was 
advised what the evidence must show to support the claims for 
service connection.  He was advised to identify any evidence 
in support of the claims.  In addition, the veteran was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  He was advised that the RO would 
obtain any VA records or other identified medical treatment 
records.  Furthermore, the RO specifically requested that the 
veteran provide or identify any other additional evidence 
that could help substantiate the claims, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letter advised the veteran of the evidence VA 
had received in connection with the claims.  

While the letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date, the Board notes that such notice was provided 
in a letter dated March 2006.  While the RO did not 
readjudicate the claims following the issuance of this 
notice, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained all identified private and 
VA outpatient treatment records.  In addition, as discussed 
in greater detail below, the veteran was afforded a VA 
examination in January 2004.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing or 
available evidence that is necessary for a fair adjudication 
of the claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in 
developing the claims.  

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background 

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection will be rebuttably presumed for certain 
chronic diseases, such as tinnitus or a sensorineural hearing 
loss, which are manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

The veteran's service medical records document audiometric 
examinations performed in 1963, 1965, 1966, and 1967.  The 
1963 service entrance examination shows both internal and 
external ear canals to be normal, no ear drum perforations, 
and hearing within normal limits.  Examination in 1965 
reveals no mechanical ear injury, no ear or mastoid surgery, 
no tinnitus, and no drumhead perforations.  At that time, the 
veteran indicated he always or frequently wore ear protection 
during periods of noise exposure.

An individual physiological training record from October 1966 
shows the veteran was unable to participate in a rapid 
decompression exercise on October 13, 1966 "due to an ear 
block on the chamber flight."  However, the record also 
indicates the veteran completed such training on October 24, 
1966 and was subsequently deemed physically qualified for 
flight duty.

In December 1966, physical examination found no ear drum 
perforation and a normal valsalva maneuver bilaterally.  The 
veteran denied any other significant medical or surgical 
history.  Audiometric test results were within normal limits.  
A separation examination performed in 1967 shows normal 
internal and external ear canals, no ear drum perforations, 
and audiometric testing within normal limits.  Once again the 
veteran denied any other significant medical or surgical 
history.  

The record shows that in 1998 the veteran reported operating 
heavy and noisy machinery during his entire career with the 
railroad.  He indicated that he was not required to wear 
sound protection until the early 1980's.  The veteran 
reported audiometric testing throughout the course of his 
post-service employment, and that upon initial testing by the 
railroad, before any exposure to industrial noises, his 
hearing levels were all "fives."  The veteran reported 
progressive hearing loss beginning around 1970 and 
acknowledged a family history of hearing loss.  

The veteran has provided VA with private medical records 
showing audiology tests performed in 1998.  Testing without 
hearing aids revealed bilateral sensorineural hearing loss.  
Otologic examination revealed normal auricles, external 
canals, and tympanic membranes.  The drums were thin, 
translucent, and glistening bilaterally and both moved with 
pneumatic otoscopy. 

In conjunction with the present claim, the RO requested a VA 
examination, which was performed in January 2004.  The 
veteran provided a history of temporary tinnitus in service 
during the period immediately after his flight chamber 
incident, but indicated this quickly resolved.  The veteran 
reported tinnitus began again in 1987 and had continuously 
worsened since that time.

Otologic examination revealed "what may have been an 
anterior superior perforation of the left tympanic 
membrane," but no current defects.  The examiner found the 
tympanic membranes to be smooth, glistening, and thin, with 
"no evidence of middle ear effusion, scarring, or 
deformity."  

Audiometric testing at the 2004 examination showed no 
progression of hearing loss when compared with the 1998 
results.  Without aids, audiometric testing revealed a 
puretone average of 41 and a speech recognition score of 94 
in the right ear with a puretone average of 54 and a speech 
recognition score of 80 in the left ear.  The veteran was 
diagnosed with moderate hearing loss and a history of 
tinnitus.  

The examiner noted a family history of hearing loss as well 
as complaints of continual tinnitus.  The veteran related to 
the examiner a history of ruptured eardrums in service caused 
by a compression chamber incident that resulted in temporary 
tinnitus and hearing loss, which subsequently resolved before 
discharge.

The examiner acknowledged the veteran's complaints of 
tinnitus and his reported history of ruptured eardrums; 
however, he concluded that while the veteran could have 
sustained a perforation of his left tympanic membrane, there 
was no current defect and his hearing loss was probably 
heredofamilial.  The examiner reasoned, "most of his 
[hearing loss] progression occurred after his discharge from 
the service," and the veteran "did not enter employment 
with the railroad with a significant hearing loss."  The 
specialist's considered opinion after obtaining a medical 
history, conducting clinical examinations, and administering 
audiometric testing was that the veteran's hearing loss was 
probably hereditary.  The examiner's opinion failed to 
correlate the veteran's current bilateral hearing loss and 
tinnitus with any event or injury in service, to include any 
ear drum rupture.  


III.  Analysis

The veteran seeks service connection for residuals of 
ruptured ear drums, bilateral hearing loss, and tinnitus. 

In regard to the matter of whether ruptured ear drums were 
incurred during service, the medical evidence does not 
demonstrate the presence of an ear drum rupture during active 
military service, or current evidence of an eardrum rupture 
that is shown to be of service origin. 

The veteran's statements with respect to the incurrence of an 
ear drum injury are inconsistent.  In this respect, in 1998, 
in conjunction with an examination for occupational 
disability, the veteran did not report any in-service injury 
or ruptured eardrum.  However, in 2004, the veteran recalled 
a history of bilateral in-service ear drum ruptures resulting 
from a 1966 compression chamber incident.  The veteran 
testified that the claimed in-service ear drum ruptures 
healed prior to his discharge from service in 1967.  However, 
the medical evidence does not document the incurrence of an 
ear drum rupture, either in service or at any time 
thereafter.

The veteran's service medical records are the most probative 
evidence with respect to whether he incurred an ear drum 
rupture in service.  The records do not reflect that he 
sustained ruptured ear drums during flight testing, and 
further show normal clinical findings during and upon 
discharge from service.  In addition, the competent medical 
evidence does not demonstrate that the veteran has a current 
disability manifested by ruptured ear drums.  The examiner 
who performed the VA physical examination in January 2004 
concluded that, while the veteran could have sustained a 
perforation of his left tympanic membrane, there was no 
current defect was or clinical evidence of ruptured ear 
drums.  While the veteran is certainly competent to testify 
about symptoms of hearing loss and tinnitus, diagnosing a 
ruptured ear drum requires medical expertise.  He has not 
demonstrated that he possesses the medical expertise 
necessary to diagnose an inner ear disorder.  

As such, the Board concludes that the preponderance of the 
evidence is against finding that the veteran suffered any ear 
drum rupture related to his active military service, or that 
he has a current ruptured ear drum disability.

In addition, the veteran claims entitlement to service 
connection for bilateral hearing loss and tinnitus.  The 
evidence shows that the veteran currently suffers from 
bilateral sensorineural hearing loss and a history of 
tinnitus.  The veteran claims service connection for these 
current disabilities, in essence contending that his hearing 
loss and tinnitus are the result of ear drum ruptures that 
occurred during an altitude chamber incident during service 
in 1966.  

In these matters, the preponderance of the evidence is 
against the claims.  The Board finds the VA examiner's 
opinion of 2004 to be the most probative evidence with 
respect to the etiology of current bilateral hearing loss and 
tinnitus.  The Board notes that the specialist's description 
of the veteran's medical history appears consistent with the 
documented history contained in the claims folder, which 
reveals no complaints of bilateral ear drum ruptures, 
bilateral hearing loss, or tinnitus immediately following the 
claimed 1966 compression chamber incident or at any other 
time in service.  The veteran raised no such complaints at 
separation in 1967 and no such complaints were noted during 
an examination in 1998.  There is no contrary medical opinion 
of record specifically confirming bilateral ear drum ruptures 
or linking the veteran's current hearing loss and reported 
tinnitus to any event or injury incurred during active 
military service.  Finally, the examiner's opinion is 
entirely consistent with contemporaneously recorded clinical 
evidence during and following service, which first reflect 
the presence of hearing loss and tinnitus many years after 
service.

The Board has considered the veteran's recent testimony 
regarding the nature and severity of his current hearing loss 
and tinnitus.  In this regard, the Board acknowledges that 
the veteran is competent as a lay person to report his own 
symptoms, to including hearing loss and ringing in his ears.  
His lay statements, as noted, are inconsistent in describing 
the incurrence of the disorders.  In light of the absence of 
any documented complaints about ruptured eardrums, hearing 
loss, or tinnitus, either in service, during the 1967 
separation examination, or during the 1998 examination, as 
well as the post-service evidence documenting noise exposure, 
the Board finds the recent statements made by the veteran 
that attempt to draw a causal link to a 1966 in-service 
incident are without credibility or competence.  The Board 
finds the veteran's more contemporaneous descriptions of his 
complaints made in 1967, shortly following the claimed ear 
injuries, as well as those made during the examination in 
1998, are more credible.  See Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (Lay statements found in medical records when 
medical treatment was being rendered may be afforded greater 
probative value.  Such records are generated with a view 
towards ascertaining the appellant's then-existing state of 
physical fitness and are akin to statements of diagnosis and 
treatment, thus entitled to increased probative value.)  

In reaching this conclusion, the Board has considered the 
recent decision in Buchanan v. Nicholson, 451 F.3d 1331 
(2006), wherein the United States Court of Appeals for the 
Federal Circuit determined the Board had erred in finding 
that a claimant's report of in-service psychiatric symptoms 
lacked credibility solely because there were no objective 
medical evidence corroborating those symptoms at the time.  
However, the Board believes the instant case is clearly 
distinguishable.  The Board is not relying merely upon a 
general absence of complaints during service, but rather upon 
examinations conducted shortly following the claimed in-
service ear injury during which the veteran's complaints were 
recorded in detail, as well as subsequent examinations 
conducted in 1998 and 2004.

The absence of any complaints or findings of residuals from 
ruptured ear drums, to include ringing in the ears and 
hearing loss, is highly probative and constitutes persuasive 
evidence that the veteran was not experiencing, and did not 
report, any such symptomatology during active military 
service.  The Board has considered lay statements offered by 
the veteran's father and a fellow serviceman, which each 
attest to the veteran having difficulty hearing in 1967.  In 
light of the contemporaneous medical evidence of record and 
expert opinion, however, and the veteran's own testimony, 
these statements are not highly probative and are given no 
significant weight.  The Board believes the 2004 opinion of a 
medical specialist is the most persuasive evidence of record 
regarding the issue of whether the veteran's claims are of 
service origin.

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran suffered ruptured ear drums 
in service and is against finding that his current bilateral 
hearing loss and tinnitus were incurred in or as a result of 
active military service, or were manifested during the first 
year following service discharge.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
at 55-57 (1990).


ORDER

Entitlement to service connection for residuals of a ruptured 
eardrum is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


